DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending and examined on the merits as drawn to the variable peptide sequence SEQ ID NO: 14 products (claims 1-6 and 15) for treating standard related pathway disorders (claims 7-14 and 16-18:  Type 2 diabetes, obesity, dyslipidemia, NASH, inducement of satiety to lower food intake and body weight, lower blood glucose, lower triglycerides), including in combination with known incretins (claims 17-18).

Claim Objections
Claim 18 is objected to because of the following informalities:  amend to depend to claim 17 not 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh et al. (U.S. Patent Publication No. 20170051032) in view of by example Levy (U.S. Patent Publication No. 20090286723, Amylin Pharmaceuticals).
Raleigh teach the native 37mer amylin peptide (para 29), where the native amylin reads upon the amylin peptide analog SEQ ID NO: 14 of instant claim 1 in all but the following 3 residues:  R11K, N14E, and H18R.  However, Raleigh merely by example teach amylin substitution analogs aimed at increased solubility and effectiveness by substituting e.g. native H18 with R, as instantly claimed in peptide SEQ ID NO: 14.  Thus, modifying amylin at various residues to e.g. increase solubility was well known in the art and routine optimization.  Arriving at the peptides of instant claims 1-6 would have merely been a matter of simply selection of known alternative amino acids to see if such substitution at any given position increased solubility or some other beneficial property.
As for instant claims 7-14 and 16, relevant to the standard common pathway disorders in the methods of use, Raleigh also teaches using the same to treat diabetes (para 13), induce satiety (para 6), and regulate glucose (para 30). 
However, Raleigh does not teach treating each and every one of those in instant claims 7-14 and 16.
Levy (Amylin Pharmaceuticals) (see entire document) fills this gap by teaching treating every such common pathway disorder claimed in instant claims 7-14.
As for instant claims 17-18, Raleigh does not teach in combination with incretin.
Levy fills this gap by teaching in combination with incretin (claim 99).
Thus, the claimed invention is deemed prima facie obvious over the prior art combination applied.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a phrase such as “by inducing satiety”, following the respective phrases “lowering food intake/body weight”, in order to clearly claim that satiety induction is what yields the latter as the latter is not an end result that can be controlled by any agent as human control unpredictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654